Citation Nr: 1113051	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected paroxysmal supraventricular tachycardia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1955 to May 1957. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1990 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Board notes that this claim has been before the Board numerous times in the past.  As the Board is remanding this claim, however, an extended discussion of the reasons for the Board's previous remands and the RO's compliance with those remands is unnecessary.  

In addition, the file contains some confusion as to the identity of the Veteran's representative.  Nevertheless, the most recent appointment, set out on VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) is dated in April 2009, and identifies The Georgia Department of Veterans Services.  Therefore, that office is identified on the front page of this document.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously offered testimony before a member of the Board in a September 1998 Videoconference hearing.  The Board member who conducted that hearing has since retired.  

Pursuant to VA regulation, the member who conducts a hearing shall participate in the final decision of the claim.  38 C.F.R. § 20.707 (2010).  The Veteran was sent a letter in May 2008 informing him that the member who had conducted his hearing was no longer with the Board.  This same letter offered him the opportunity to again present testimony before a member of the Board.  The Veteran has indicated in June 2009 correspondence that he wishes to attend a new hearing.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a hearing before a member of the Board at the Atlanta, Georgia RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


